PER CURIAM.
We affirm, but remand for the limited purpose of conforming the order of revocation of probation to the oral findings made at the end of the trial. See generally Boyles v. State, 608 So.2d 552 (Fla. 4th DCA 1992).
The trial court’s oral findings reflect that there was insufficient proof regarding the violation of probation based on the July 11, 2002, DUI charge. However, the order of revocation of probation includes the DUI charge as one of the established violations. This is in direct conflict with the oral findings on the record.
REMANDED.
SHAHOOD, HAZOURI and MAY, JJ., concur.